TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00568-CR







Joseph R. Horn, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0944525, HONORABLE JON N. WISSER, JUDGE PRESIDING







PER CURIAM


	This is an appeal from a judgment of conviction for sexual assault.  Sentence was
imposed on June 23, 1995.  No motion for new trial was filed.  Notice of appeal was untimely
filed on July 28, 1995.  Tex. R. App. P. 41(b)(1).  No extension of time for filing notice of
appeal was requested.  Tex. R. App. P. 41(b)(2).  There is nothing in the record to indicate that
notice of appeal was properly mailed to the district clerk within the time prescribed by rule
41(b)(1).  Tex. R. App. P. 4(b).  

	Appellant's appointed attorney has filed an amended motion for late filing of
statement of facts.  In the motion, counsel states that appointed trial counsel failed to perfect
appeal and appellant was forced to act pro se.  Present counsel was not appointed until after the
time to perfect appeal expired.

	We are generally authorized to suspend the requirements of the appellate rules for
good cause.  Tex. R. App. P. 2(b).  Rule 2(b) does not, however, authorize us to suspend the
appellate time limits.  Garza v. State, 896 S.W.2d 192 (Tex. Crim. App. 1995).  Appellant's
amended motion for late filing of appeal is accordingly overruled and the original motion is
dismissed.  Appellant's amended and original motions for extension of time to file statement of
facts are dismissed.

	Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte
v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim.
App. 1988).  Appellant must await this Court's mandate of dismissal, after which he may file a
post-conviction application for writ of habeas corpus seeking an out-of-time appeal.  Tex. Code
Crim. Proc. Ann. art. 11.07, § 2 (West Supp. 1995).

	The appeal is dismissed.


Before Chief Justice Carroll, Justices Jones and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   November 1, 1995

Do Not Publish